Per Curiam,
Nothing can be added to the clear demonstration of the learned court below that the office of mine inspector, to which each of the appellants seeks an election this year, is a State office, to be voted for only in an even numbered year. There was therefore an error in each nomination paper apparent on its face, and the appellee, a qualified elector of the County of Schuylkill had a status, without regard to his own party affiliation, to ask the court to prevent any nomination at the primary election for this year by any political party for an office which cannot be filled by the electors until next year. Each appeal is dismissed at the cost of the appellant, and the order in each case is affirmed on the opinion of the court below setting aside Lamb’s petition.